Citation Nr: 0124380	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-04 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for hepatitis B and/or hepatitis C, claimed as secondary 
to a blood transfusion performed in March 1985 at the San 
Diego Department of Veterans Affairs (VA) Medical Center 
(MC).


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1951 to May 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which denied entitlement to compensation under 
38 U.S.C. § 1151 for hepatitis B and/or hepatitis C.

In March 2001, the veteran indicated that he wished to handle 
his appeal himself, and that he no longer wished to be 
represented by the Veterans of Foreign Wars of the United 
States.  

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO; 
however, in correspondence dated in August 2001, he indicated 
he no longer wanted a hearing (38 C.F.R. § 20.704(e)), and he 
requested that his case be forwarded to the Board for a 
decision.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDING OF FACT

The veteran is not currently shown to be infected with either 
the hepatitis B or the hepatitis C virus, and he has no 
active liver disease.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for hepatitis B and/or 
hepatitis C based on VA medical treatment have not been met.  
38 U.S.C.A. §§ 5107, 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The record contains 
relevant medical records from the San Diego, Loma Linda, and 
Phoenix VA Medical Centers as well as records from Ridgecrest 
Community Hospital.  The veteran was afforded a comprehensive 
VA medical examination and related opinion.  Additionally, 
the RO prepared a comprehensive statement of the case, and 
the appellant was advised of all applicable law and 
regulations and of the type of evidence required to 
substantiate his claim.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on the 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

In February 1985, the veteran underwent surgery at the San 
Diego VA Medical Center (MC).  The final diagnosis was 
transitional cell carcinoma of the bladder.  March 1985 VA 
medical records indicate that he received a blood transfusion 
that month due to bleeding resulting from his February 1985 
operation.

A December 1992 list of VA chemistry tests and reference 
ranges indicated that he was nonreactive to hepatitis C.  He 
was also nonreactive to hepatitis B core antibody and 
hepatitis B surface antigen.  

December 1998 VA laboratory studies showed that the veteran 
tested positive for the hepatitis C antibody and negative for 
the hepatitis B surface antigen.  A February 1999 hepatitis 
profile revealed positive results for hepatitis C antibody.  

In February 1999, he filed a claim for compensation pursuant 
to 38 U.S.C.§ 1151.  He stated that during surgery for 
treatment of cancer of the bladder, conducted at the San 
Diego VAMC in 1985, he was given several units of blood.  He 
indicated that in 1997, he tested positive for hepatitis C 
and that VAMC staff told him that he probably contracted the 
disease during the 1985 blood transfusion.

A September 1999 VA radiologic study reflected a homogenous 
liver texture.  

By March 2000 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C. § 1151 for hepatitis B and/or 
hepatitis C.

In an April 2000 written communication, he stated that during 
his March 1985 surgery, his bladder was perforated and that 
he bled all night before two units of blood were 
administered.  He stated that he was getting weaker with 
constant headaches and memory loss.

A June 2000 VA medical opinion reported that in 1985, there 
was no specific diagnostic test for hepatitis C and that 
hepatitis C-specific testing was not available until May 
1990.  At that time, however, hepatitis B could be detected 
in potential donor blood; and in the physician's opinion, it 
was unlikely that the veteran contracted hepatitis B from the 
1985 blood transfusion.  The VA physician stated that the 
most common forms of exposure to hepatitis C were blood 
products, shared needles, and sexual contact.  The physician 
opined that unless the veteran contracted hepatitis C through 
the sharing of needles or sexual contact, it must be assumed 
that he was exposed to hepatitis C during the 1985 blood 
transfusion. 

On August 2000 VA medical examination, the veteran reported 
that he was tested for hepatitis C in 1997, and in 1998 and 
was told that the tests were positive for hepatitis C.  He 
also stated that he obtained a tattoo in 1951 while in the 
Navy and reported easy fatigability.  On objective 
examination, he appeared well nourished, well developed, and 
in no distress.  The liver and spleen were not palpably 
enlarged, and there were no stigmata of chronic liver 
disease.  His liver function testing was normal.  Based on 
the history taken, the examiner reported that the veteran 
tested positive for hepatitis C antibody and hepatitis B 
surface antibody in 1998, indicating prior exposure to both 
of viruses.  However, his hepatitis B surface antigen was 
negative, indicating that he was no longer infected with the 
hepatitis B virus.  Also, his hepatitis C ribonucleic acid 
(RNA) was negative in February 1999 and July 2000, indicating 
that he no longer had a hepatitis C virus infection.  The 
examiner indicated that the veteran acquired a natural 
immunity to hepatitis B consistent with prior exposure to 
that virus, but there was no longer any evidence of infection 
or sequelae.  He also indicated that the veteran had the 
antibody to the hepatitis C virus, but the repeated normal 
liver function tests and repeated normal hepatitis C RNA 
reflected that he no longer had a hepatitis C infection.  
There was no evidence of active liver disease or any evidence 
of sequelae of liver disease.

A July 2000 radiologic study report revealed that the liver 
was sonographically unremarkable with no focal liver lesion.  

By August 2000 letter, the Chief of Hepatology at the Phoenix 
VAMC informed the veteran that his liver blood tests were 
normal,that his hepatitis B surface antigen and hepatitis C 
RNA were both negative, and that his liver ultrasound was 
normal.  In addition, the veteran was informed that there was 
no laboratory evidence demonstrating that he was then 
infected with either virus or that he had any active liver 
disease.  

Also of record is an October 2000 report from the Prescott GI 
Clinic containing the conclusion of a VA physician that the 
veteran's transfusion in 1985 was where he contracted 
hepatitis C. 

Law and Regulations

The provisions of 38 U.S.C.A. § 1151 provide that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800 (2001).  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, a veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based is compared with the physical condition 
subsequent thereto.  38 C.F.R. § 3.358(b)(1).  

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).  

Earlier interpretations of the 1151 statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
U.S. Court of Appeals for Veterans Claims (the Court) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
U.S. Court of Appeals for the Federal Circuit issued a 
decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the U.S. Supreme Court, Brown v. 
Gardner, 115 S. Ct. 552 (1994).  In March 1995, the Secretary 
published an interim rule amending 38 C.F.R. § 3.358 to 
conform to the Supreme Court decision.  The amendment was 
made effective November 25, 1991, the date of the Gardner 
decision.  60 Fed. Reg. 14,222 (1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).  Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (1997).

Entitlement to VA disability compensation requires a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The existence of current disability requires proof by 
evidence of current symptomatology.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Board recognizes that the veteran was exposed to the 
hepatitis B and hepatitis C viruses.  Moreover, the Board 
notes that laboratory data indicated that he was infected 
with those viruses at various times to include December 1998 
and February 1999.  Furthermore, the Board is aware of the 
June 2000 medical opinion indicating that unless he was 
exposed to the hepatitis C virus through intravenous drug use 
or sexual contact, his exposure to that virus probably 
occurred during his 1985 blood transfusion at the San Diego 
VAMC.

However, as outlined above, entitlement to VA disability 
compensation requires a current disability with current 
symptomatology.  Degmetich, 104 F.3d at 1332; Gilpin, supra.  
The August 2000 VA medical examination report indicated that 
he was no longer infected with the hepatitis B virus.  The 
August 2000 report also indicated that he was no longer 
infected with the hepatitis C virus.  Liver function testing 
was also repeatedly normal, and there was no evidence of 
active liver disease or sequelae.  That information was 
reiterated in the August 2000 letter from the Chief of 
Hepatology at the Phoenix VAMC.  

As the veteran is not currently shown to be infected with 
either hepatitis B or hepatitis C and because there is no 
evidence of active liver disease or sequelae of liver 
disease, compensation under 38 U.S.C. § 1151 for claimed 
faulty VA medical treatment must be denied.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.800.

The veteran is entitled to the benefit of the doubt when the 
evidence is in relative equipoise.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  However, in the present 
case, the preponderance of the evidence, fortunately, weighs 
against the veteran in that it shows he has no current 
hepatitis B or C infection or related liver disease.  See 
Alemany, supra.  


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for hepatitis B and/or hepatitis C as a 
result of VA treatment is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

